Title: To James Madison from Richard M. Johnson, 25 February 1815
From: Johnson, Richard M.
To: Madison, James


                    
                        Sir,
                        House of R 25. Feb 1815
                    
                    Having received so many demonstrations of your favour, & which have never failed to produce the most lively feelings of gratitude on my part, I feel some hesitations in renewing the recommendation of Joseph F⟨icklin⟩ Esq for a Commercial agency or a consulate; as the pacification of the world may present occasions which have not heretofore existed. If however you Should not find it convenient to appoint him, he certainly will not be pressed by your Sincere friend & obt Servt
                    
                        
                            Rh: M: Johnson
                        
                    
                